Citation Nr: 1450451	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine with radiculopathy, to include as secondary to service-connected lumbosacral strain.  

3.  Entitlement to a compensable rating for service-connected right shoulder bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for disc disease and a compensable rating for service-connected right shoulder bursitis (April 2006) and tinnitus (June 2008).

The Veteran filed his original claim for tinnitus in April 2007.  The RO issued its rating decision in June 2008.  In October 2008, private medical records pertinent to the claim were received by the RO.  Although the RO later in October 2009 found that new and material evidence had been received to reopen the claim, the receipt of new and material evidence within one year of the rating decision means that any subsequent decision must relate back to the original claim.  38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The June 2008 rating decision did not become final and remains pending.

While an April 2012 VA Form 8 (Certification of Appeal), shows that the issues of entitlement to increased ratings for lumbosacral strain and for left shoulder bursitis have been perfected for appeal, this is not the case.  Concerning the back claim, though this matter was included as part of a September 2007 statement of the case (SOC), in addition to the Veteran not perfecting an appeal regarding this matter, he also, in August 2009 informed VA he was satisfied with the rating assigned.  As to the left shoulder claim, following the April 2006 rating decision which continued the 10 percent rating then in effect for this disorder, the Veteran expressed his disagreement in September 2006, and a SOC was issued in September 2007 addressing this matter.  The Veteran, however, did not submit a substantive appeal to perfect an appeal to this matter.  His February 2009 VA Form 9 limited his appeal to his right shoulder.  


The record also includes a March 2010 assertion of clear and unmistakable error (CUE) in June 1994 and February 1997 rating decisions which addressed the right shoulder claim.  He essentially argues that separate compensable ratings should have been awarded for both his shoulders.  These assertions of CUE have not yet been addressed by the Agency of Original Jurisdiction (AOJ) in the first instance; as such the Board does not have jurisdiction to address the Veteran's CUE claims.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  See also Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran claims that he is entitled to service connection for tinnitus as a result to acoustic trauma in service.  As part of his April 2007 claim, he alleged that he served three years as a truck driver in service, as well as being assigned to various artillery units.  While the Veteran, according to his DD 214, worked primarily in office-setting type positions in the course of his 15 year Army career, it is also reasonable to conclude that during this time he was exposed to acoustic trauma, for example, during various training exercises.  He also in August 2008 claimed his service treatment records were negative for findings of tinnitus because he did not know what tinnitus was at that time.  See VA Form 21-4138.  

Of record is a January 2007 letter from a private ear, nose and throat medical professional.  It was noted that the Veteran had been evaluated for complaints of tinnitus; he supplied a 20-year history of ringing in the ears.  The Veteran provided a history of military noise exposure.  A diagnosis of tinnitus, probably noised with a mild high frequency sensorineural hearing loss was supplied.  

The Veteran has not been provided with a VA examination relating to his tinnitus claim.  As shown above, treatment records in the claims file reflect that he has been diagnosed with tinnitus, and that he reported that he experienced tinnitus in service.  In light of 38 C.F.R. § 3.304(f)(5), the Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any diagnosed tinnitus disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is also noted that "tinnitus" is defined as a noise in the ears, such as ringing, buzzing, roaring or clicking.  Dorland's Illustrated Medical Dictionary 1956 (31st ed.2007).  Tinnitus is a disability that is diagnosed based on subjective reports. 

The Veteran also claims that he is entitled to service connection for lumbar spine degenerative disc disease with radiculopathy.  In May 2005, the Veteran claimed that he had radiculopathy which was essentially caused by his service-connected lumbar spine strain.  See VA Form 21-4138.  A June 2005 VA orthopedic examination report includes a diagnosis of right radiculopathy.  Also, as part of a VA Form 9 dated in February 2010, the Veteran argued that he had lumbar spine degenerative disc disease which was related to his service-connected lumbar strain.  Lumbar degenerative disc disease has been diagnosed.  

While the record includes several VA orthopedic examination reports (for example, in June 2005 and October 2010), absent from the Veteran's claims folder is an etiological opinion concerning the medical question of whether or not the Veteran's diagnosed radiculopathy and/or his lumbar spine degenerative disc disease is related to his active service or whether the service-connected lumbar strain caused or aggravated the radiculopathy and/or the degenerative disc disease.  

For informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, additional addendum medical opinions -- and possible a new examination -- need be sought before the Board can adjudicate these claims.


As part of an October 2014 Appellate Brief Presentation, the Veteran's accredited representative argued that the Veteran should be afforded a contemporaneous VA examination concerning his service-connected right shoulder bursitis.  He claimed this to be necessary as no such examination had been conducted since 1994, and that the Veteran had "consistently stated" that his disorder had worsened since he first applied for service connection.  In fact, a December 1996 VA examination included a diagnosis of right shoulder bursitis was diagnosed.  The Veteran was also afforded a VA orthopedic examination in October 2010, where is right shoulder was examined.  At that time, the Veteran complained of occasional pain, and right shoulder range of motion measurements were reported.  These findings are not shown to be of a severity to warrant a compensable rating.  No pain on motion was discerned.  

As it has been alleged that the Veteran's service-connected right shoulder disability has worsened since he was last examined, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As part of a VA Form 21-4138, dated in May 2005 the Veteran commented that he had participated in VA's vocational rehabilitation program.  As this case is being remanded, the AOJ should also make efforts to obtain the Veteran's vocational rehabilitation folder and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's vocational rehabilitation folder and associate it with the claims folder.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed tinnitus.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  The examiner should be asked to provide a specific opinion as to whether it is at least as likely as not that the Veteran has tinnitus which had its onset in service or is etiologically related to his active service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  The AOJ must arrange for appropriate VA examinations of the Veteran to determine the nature, extent and severity of the service-connected connected right shoulder bursitis.

A VA joints examination should be scheduled to ascertain the current severity of the service-connected right shoulder bursitis.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary - to include X-rays -- should be conducted.

All pertinent symptomatology and findings pertaining to the right shoulder should be reported in detail.  Range of motion studies should be completed.  In addition, the examiner should determine whether the right shoulder exhibits weakened movement, excess fatigability, or incoordination which is attributable to the service-connected disability.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups of the right shoulder bursitis or when the right shoulder is used repeatedly over a period of time.  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

4.  To help avoid future remand, the AOJ must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of all indicated development, the AOJ should review (to include all additional evidence associated with the record pursuant to this remand) and readjudicate the issues on appeal.  If in any respect the benefits sought on appeal are not granted, the AOJ shall issue a supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  As to the right shoulder increased ratings claim, the AOJ should also consider whether "staged" ratings are appropriate in light of Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



